Rice, J.:
The Court can find nothing in the evidence which could establish the relationship of landlord and tenant between Lokey, the defendant in the landlord’s warrant, and Porter, the plaintiff in the warrant, and under which warrant the automobile was sold to Harry Willis, one of the defendants in this action. The evidence shows that Lokey arranged with Porter to keep the automobile in question at his, Porter’s, stable, but there is no evidence to show that Lokey rented any part or portion of the stable from Porter. Under such circumstances, Porter did not have the legal right to seize and sell the automobile under and by virtue of a landlord’s warrant, and title thereto did not pass to the purchaser at such sale. We believe there is no evidence in the case to show that any person or persons, except the plaintiffs in this action, were entitled to the immediate possession of the automobile in .question, the subject of this action of replevin
For the reason stated, the jury are instructed to find a verdict in favor of the plaintiffs.
Verdict for plaintiffs for six cents.